Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 07 October, 2019. Claims 1-32 are pending in the instant application.

37 C.F.R. § 1.499
Applicants are reminded that if the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner. Review of any such requirement is provided under §§ 1.143 and 1.144.

Requirement for Unity of Invention
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The 
As provided in 37 C.F.R. § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5)	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 C.F.R. § 1.475(c).
	If an application contains claims to more or less than one of the combinations of invention set forth in paragraph (b) of this section, unity of invention might not be present. See 37 C.F.R. § 1.475 (c). If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). Finally, the determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. § 1.475(e).
Restriction Requirement
Restriction is required under 35 U.S.C. § 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

a.	Group I, claim(s) 1-9, 31, and 32, drawn to sundry isolated anti-ZIKV/DENV recombinant antibodies.*

b.	Group II, claim(s) 1-9, 26, 27, and 30 drawn to nucleic acids encoding sundry isolated recombinant antibodies, expression vectors containing said nucleic acids, and kits comprising said expression vectors.*

c.	Group III, claim(s) 10-12, drawn to a method of treating a viral infection comprising administering a composition comprising sundry isolated anti-ZIKV/DENV recombinant antibodies.*

d.	Group IV, claim(s) 13-17, drawn to a vaccine formulation comprising a ZIKV EDIII protein, DENV1 EDIII protein, or a combination of both.

e.	Group V, claim(s) 13-17, drawn to a vaccine formulation comprising nucleic acids encoding ZIKV EDIII protein, DENV1 EDIII protein, or a combination of both.

f.	Group VI, claim(s) 18-20, drawn to a method of treating viral infections comprising administering a vaccine formulation comprising a ZIKV EDIII protein, DENV1 EDIII protein, or a combination of both.

g.	Group VII, claim(s) 18-20, drawn to a method of treating viral infections comprising administering a vaccine formulation comprising nucleic acids encoding ZIKV EDIII protein, DENV1 EDIII protein, or a combination of both.

h.	Group VIII, claim(s) 21-25, drawn to a method of detecting anti-ZIKV or anti-DENV antibodies comprising contacting a sample with a recombinant ZIKV EDIII protein, DENV1 EDIII protein, or a combination of both.
				
i.	Group IX, claim(s) 28 and 29, drawn to a method for the production of sundry isolated anti-ZIKV/DENV recombinant antibodies.*

j.	Group X, claim(s) 32, drawn to a bispecific antibody comprising two anti-ZIKV/DENV recombinant antibodies.*

In accordance with 37 C.F.R. § 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. The inventions listed as Groups I-X do not relate to a single inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature. Groups I-III, IX, and X are all directed toward sundry isolated recombinant anti-ZIKV or anti-DENV antibodies with different structural and functional characteristics. These antibodies do not share a special technical feature because they all display unique VH/VL chains and attendant CDRH1-3/CDRL1-3. Moreover, none of the remaining Groups IV-VIII use or require these antibodies. Accordingly these groups all lack a priori unity of invention.

*	Applicants are further required to elect a SINGLE recombinant antibody (VH/VL chains) and attendant CDRs (CDRH1-3/CDRL1-3) from Table 1 and/or 2 (e.g., one of MEX84_p_2_03,…,MEX18_01,…,MEX105_10,…,BRA112_01,…,BRA138_02,…,). Each mAb is structurally and functionally distinct with different structures and binding characteristics. Accordingly they do not share a special technical feature. Applicants are advised that restricting the claims to a single mAb is appropriate for the following reasons:
1)	Nucleic and amino acid databases are constantly increasing in number and complexity.
2)	Nucleic and amino acid claim language is becoming increasingly more complex. Sequences are frequently described in terms of percent identity, hybridization parameters employed, variable positions within any given sequence, and functional language.
3)	It now requires significantly more computational time to run individual nucleotide and amino acid sequence searches for 
4)	It also requires significantly more time and resources to correlate the claimed nucleic or amino acid sequence with that disclosed in the prior art because of the various ways to describe such molecules.
5)	Separate searches will be required for each nucleic acid or protein because of their genetic unrelatedness.
The Examiner would consider more than one recombinant mAb if the mAbs displayed considerable genetic relatedness (e.g., a single amino acid substitution in the VH CDR2 region).
 
37 C.F.R. § 1.48
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. § 1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. § 1.17(i).

Claim Rejoinder
The examiner has required restriction between product/apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See M.P.E.P. § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing  faxed to the Central FAX number (571-273-8300) (updated as of July 15, 2005), b) hand carried or delivered to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office’s Electronic Filing System. This notice replaces all prior Office notices specifying a specific fax number or hand carry address for certain patent related correspondence. For further information refer to the Updated Notice of Centralized Delivery and Facsimile Transmission Policy for Patent Related Correspondence, and Exceptions Thereto, 1292 Off. Gaz. Pat. Office 186 (March 29, 2005). 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
16 January, 2021